Citation Nr: 1643837	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active duty service from July 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the Togus, Maine RO.  

In a May 2014 decision, the Board in relevant part denied service connection for erectile dysfunction and for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order granting a Joint Motion for Remand.

In an August 2015 decision, the Board denied service connection for hypertension and remanded the claim of entitlement to service connection for erectile dysfunction.  The Veteran again appealed to the Court.  In a Joint Motion for Partial Remand, the parties requested that the Board decision be vacated and remanded as to the issue of entitlement to service connection for hypertension.  In a May 2016 Court order, the Joint Motion was granted, and the Board's August 2015 decision was vacated and remanded.  The record also demonstrates that the RO completed the requested development in connection with the issue of entitlement to service connection for erectile dysfunction.  As such, that claim has been returned to the Board for appellate review.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board acknowledges that the Veteran served in the Republic of Vietnam during the Vietnam War era; as such, he is presumed to have been exposed to herbicides during service.  He is currently diagnosed as having hypertension. 

The parties to the Joint Motion for Partial Remand agreed that the Board erred by not providing the Veteran with an examination.  Specifically, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  It was further noted that VA's Secretary had discussed this analysis in the Federal Register.  See 77 Fed. Reg. 47,924-28 (Aug. 10, 2012).  The parties agreed that the scientific evidence discussed in the Federal Register meets the "low threshold" to "indicate" that there may potentially be a relationship between the Veterans' herbicide exposure and his hypertension.  See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  

In light of the above, a medical opinion is needed.

The Board also finds that further remand is warranted with respect to the Veteran's erectile dysfunction claim.  In this respect, a January 2016 VA examiner opined that the most likely cause of the Veteran's erectile dysfunction was his lengthy smoking history, longstanding hypertension and high cholesterol.  Thus, the issue of whether service connection for erectile dysfunction is warranted is inextricably intertwined with the claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).       

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the etiology of his hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must state that the claims file was reviewed.  All necessary special studies or tests must be accomplished. After a thorough review of the Veteran's claims file, to include the Veteran's lay statements, the evidence confirming exposure to herbicide agents, the medical evidence, the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, and a discussion of each, the examiner must state:

Whether it is at least as likely as not that any diagnosed hypertension is related to the Veteran's active duty service, to include in-service exposure to herbicide agents.

The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  After the above development has been completed, and any additional development required to adjudicate the claim of service connection for erectile dysfunction, to include as secondary to service-connected disability, readjudicate the claims on appeal. If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




